Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered May 15, 1984, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence adduced at trial *613was legally insufficient to sustain his conviction of manslaughter in the first degree, and that the verdict was against the weight of the evidence. We disagree. Viewing the eyewitness testimony and medical evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt and to disprove his defense of justification beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have considered the defendant’s remaining contentions with respect to the prosecutor’s summation and the court’s charge on justification and find them either to be unpreserved for appellate review (see, e.g., People v Miller, 143 AD2d 1055; People v Hammond, 143 AD2d 1043) or without merit. Mangano, J. P., Brown, Eiber and Sullivan, JJ., concur.